Exhibit 10.1

SPONSOR DIRECTOR NOMINATION AGREEMENT

THIS SPONSOR DIRECTOR NOMINATION AGREEMENT (this “Agreement”) is made and
entered into as of August 10, 2020, by and among Oak Street Health, Inc., a
Delaware corporation (the “Company”), General Atlantic (OSH) Interholdco, L.P.,
a Delaware limited partnership (together with its affiliated investment
entities, “General Atlantic”) and Newlight Harbour Point SPV LLC, a Delaware
limited liability company (together with its affiliated investment entities,
“Newlight” and together with General Atlantic, the “Lead Sponsors”). This
Agreement shall become effective (the “Effective Date”) upon the closing of the
Company’s initial public offering (the “IPO”) of shares of its common stock, par
value $0.001 per share (the “Common Stock”).

WHEREAS, as of the date hereof, the Lead Sponsors collectively own a majority of
the outstanding equity interests of Oak Street Health, LLC;

WHEREAS, the Lead Sponsors are contemplating causing the Company to effect the
IPO;

WHEREAS, the Lead Sponsors currently have the authority to appoint certain
members of the board of managers of the Company’s subsidiary, Oak Street Health,
LLC;

WHEREAS, in consideration of the Lead Sponsors agreeing to undertake the IPO,
the Company has agreed to permit the Lead Sponsors to designate persons for
nomination for election to the board of directors of the Company (the “Board”)
following the Effective Date on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the parties to this Agreement agrees as follows:

 

  1.

Board Nomination Rights.

From the Effective Date, (A) each Lead Sponsor shall have the right, but not the
obligation, to nominate to the Board a number of designees equal to at least:
(i) three (3) Directors (as defined below), so long as such Lead Sponsor
Beneficially Owns shares of Common Stock representing at least 20% of the Common
Stock then outstanding, (ii) two (2) Directors, in the event that such Lead
Sponsor Beneficially Owns shares of Common Stock representing at least 10% but
less than 20% of the shares of Common Stock then outstanding, and (iii) one (1)
Director, in the event that such Lead Sponsor Beneficially Owns shares of Common
Stock representing at least 5% but less than 10% of the shares of Common Stock
then outstanding(such persons, the “Nominees”).

(a)    From the Effective Date, so long as General Atlantic has the right to
nominate at least a Director under this Section 1(a) and any such Nominee is
serving on the Board, General Atlantic may designate one (1) such Director as
the tie-breaking (the “Tie-Breaking Director”) who shall have
the tie-breaking vote if the Board of Directors is deadlocked on any matter
requiring the approval of the Board of Directors pursuant to Article Five,
Section 2 of the Company’s Amended and Restated Certificate of Incorporation.



--------------------------------------------------------------------------------

(b)    In the event that any Lead Sponsor has nominated less than the total
number of designees that such Lead Sponsor shall be entitled to nominate
pursuant to Section 1(a), such Lead Sponsor shall have the right, at any time,
to nominate such additional designees to which it is entitled, in which case,
the Company and the Directors shall take all necessary corporation action, to
the fullest extent permitted by applicable law (including with respect to
fiduciary duties under Delaware law), to (x) enable such Lead Sponsor to
nominate and effect the election or appointment of such additional individuals,
whether by increasing the size of the Board, or otherwise and (y) to designate
such additional individuals nominated by such Lead Sponsor to fill such newly
created vacancies or to fill any other existing vacancies.

(c)    The Company shall pay all reasonable out-of-pocket expenses incurred by
any Nominee in connection with the performance of his or her duties as a
director and in connection with his or her attendance at any meeting of the
Board.

(d)    “Beneficially Own” shall mean that a specified person has or shares the
right, directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, to vote shares of capital stock of the Company.
“Affiliate” of any person shall mean any other person controlled by, controlling
or under common control with such person; where “control” (including, with its
correlative meanings, “controlling,” “controlled by” and “under common control
with”) means possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities, by
contract or otherwise).

(e)    “Director” means any member of the Board.

(f)    No reduction in the number of shares of Common Stock that each Lead
Sponsor or Beneficially Owns shall shorten the term of any incumbent director.
At the Effective Date, the Board shall be comprised of eleven members and the
initial Nominees shall be Mike Pykosz, Griffin Myers, Geoff Price, Carl Daley,
Cheryl Dorsey, Mohit Kaushal, Kim Keck, Julie Klapstein, Paul Kusserow, Robbert
Vorhoff and Srdjan Vukovic.

(g)    In the event that any Nominee shall cease to serve for any reason, the
Lead Sponsor that nominated such Nominee shall be entitled to designate such
person’s successor in accordance with this Agreement (regardless of each Lead
Sponsor’s Beneficial Ownership of Common Stock at the time of such vacancy) and
the Board shall promptly fill the vacancy with such successor nominee; it being
understood that any such designee shall serve the remainder of the term of the
director whom such designee replaces.

(h)    If a Nominee is not appointed or elected to the Board because of such
person’s death, disability, disqualification, withdrawal as a nominee or for
other reason is unavailable or unable to serve on the Board, the applicable Lead
Sponsor shall be entitled to designate promptly another nominee and the director
position for which the original Nominee was nominated shall not be filled
pending such designation.

(i)    So long as a Lead Sponsor has the right to nominate at least one Nominee
under Section 1or any such Nominee is serving on the Board, the Company shall
maintain in effect at all

 

2



--------------------------------------------------------------------------------

times directors and officers indemnity insurance coverage reasonably
satisfactory to the Lead Sponsors , and the Company’s Amended and Restated
Certificate of Incorporation and Bylaws (each as may be further amended,
supplemented or waived in accordance with its terms) shall at all times provide
for indemnification, exculpation and advancement of expenses to the fullest
extent permitted under applicable law.

(j)    At any time that a Lead Sponsor shall have any nomination rights under
this Section 1, the Company shall not increase or decrease the number of
Directors serving on the Board without the prior written consent of the Lead
Sponsors having such rights; provided that the Company may increase the number
of Directors serving on the Board to twelve Directors for purpose of adding a
Newlight Nominee to the Board pursuant to this Section 1 without the consent of
the Lead Sponsors.

(k)    At such time as the Company ceases to be a “controlled company” and is
required by applicable law or the New York Stock Exchange (the “Exchange”)
listing standards to have a majority of the Board comprised of “independent
directors” (subject in each case to any applicable phase-in periods), the
Nominees shall include a number of persons that qualify as “independent
directors” under applicable law and the Exchange listing standards such that,
together with any other “independent directors” then serving on the Board that
are not Nominees, the Board is comprised of a majority of “independent
directors”; provided that at any time that a Lead Sponsor shall have any
nomination rights under this Section 1, (i) each such Lead Sponsor shall be
entitled to nominate at least one (1) Nominee who does not qualify as an
“independent director” and (ii) the number of “independent directors” required
to be nominated by any Lead Sponsor pursuant to this provision shall not be
greater than the number of Nominees required to be “independent directors”
pursuant to this provision to be nominated by any other Lead Sponsor with the
right to nominate the same number of, or more, Nominees as such Lead Sponsor.

(l)    At any time that a Lead Sponsor shall have any nomination rights under
Section 1, the Company shall not take any action, including making or
recommending any amendment to Company’s Amended and Restated Certificate of
Incorporation or Bylaws (each as may be further amended, supplemented or waived
in accordance with its terms) that could reasonably be expected to adversely
affect a Lead Sponsor’s rights under this Agreement, in each case without the
prior written consent of the adversely affected Lead Sponsor.

(m)    Each Lead Sponsor hereby agrees to be present in person or by proxy and
vote or cause to be voted all Common Stock Beneficially Owned by such Lead
Sponsor at each annual or special meeting of the Company at which Directors of
the Company are to be elected, in favor of, or to take all actions by written
consent in lieu of any such meeting as are necessary, or other necessary action,
to cause the election of the Nominees described in Section 1(a) in accordance
with, and otherwise to achieve the composition of the Board of Directors and
effect the intent of, the provisions of this Section 1.

(n)    The Company recognizes that Nominees (i) will from time to time
receive non-public information concerning the Company, and (ii) may share such
information with other individuals associated with the Lead Sponsor that
designated such Nominee. The Company hereby irrevocably consents to such
sharing. Each Lead Sponsor agrees that it will keep confidential and

 

3



--------------------------------------------------------------------------------

not disclose or divulge to any third party any confidential information
regarding the Company it receives from the Company or a Nominee, unless such
information (x) is known or becomes known to the public in general, (y) is or
has been independently developed or conceived by such Lead Sponsor without use
of the Company’s confidential information or (z) is or has been made known or
disclosed to such Lead Sponsor by a third party without a breach of any
obligation of confidentiality such third party may have; provided, however, that
a Lead Sponsor may disclose confidential information (I) to its Affiliates
(other than portfolio companies), (II) to each of its and its Affiliate’s (other
than portfolio companies) attorneys, accountants, consultants, advisors and
other professionals to the extent necessary to obtain their services in
connection with evaluating the information, or (III) as may be required by law
or legal, judicial or regulatory process or requested by any regulatory or
self-regulatory authority or examiner, provided that such Lead Sponsor takes
reasonable steps to minimize the extent of any required disclosure described in
this clause (III).

2.    Company Obligations. The Company agrees that prior to the date that each
Lead Sponsor and its Affiliates cease to Beneficially Own shares of Common Stock
representing at least 5% of the total voting power of the then outstanding
Common Stock, (i) each Nominee is included in the Board’s slate of nominees to
the stockholders (the “Board’s Slate”) for each election of directors; and
(ii) each Nominee is included in the proxy statement prepared by management of
the Company in connection with soliciting proxies for every meeting of the
stockholders of the Company called with respect to the election of members of
the Board (each, a “Director Election Proxy Statement”), and at every
adjournment or postponement thereof, and on every action or approval by written
consent of the stockholders of the Company or the Board with respect to the
election of members of the Board. Each Lead Sponsor will promptly report to the
Company after such Lead Sponsor ceases to Beneficially Own shares of Common
Stock representing at least 5% of the total voting power of the then outstanding
Common Stock, such that Company is informed of when this obligation terminates.
The calculation of the number of Nominees that each Lead Sponsor is entitled to
nominate to the Board’s Slate for any election of directors shall be based on
the percentage of the total voting power of the then outstanding Common Stock
then Beneficially Owned by each Lead Sponsor (“Lead Sponsor Voting Control”)
immediately prior to the mailing to shareholders of the Director Election Proxy
Statement relating to such election (or, if earlier, the filing of the
definitive Director Election Proxy Statement with the U.S. Securities and
Exchange Commission). Unless a Lead Sponsor notifies the Company otherwise prior
to the mailing to shareholders of the Director Election Proxy Statement relating
to an election of directors, the Nominees for such election shall be presumed to
be the same Nominees currently serving on the Board, and no further action shall
be required of any Lead Sponsor for the Board to include such Nominees on the
Board’s Slate; provided, that, in the event a Lead Sponsor is no longer entitled
to nominate the full number of Nominees then serving on the Board, such Lead
Sponsor shall provide advance written notice to the Company, of which currently
servicing Nominee(s) shall be excluded from the Board Slate, and of any other
changes to the list of Nominees. If a Lead Sponsor fails to provide such notice
prior to the mailing to shareholders of the Director Election Proxy Statement
relating to such election (or, if earlier, the filing of the definitive Director
Election Proxy Statement with the U.S. Securities and Exchange Commission), a
majority of the independent directors then serving on the Board shall determine
which of the Nominees of such Lead Sponsor then serving on the Board will be
included in the Board’s Slate. Furthermore, the Company agrees for so long as
the Company qualifies as a “controlled company”

 

4



--------------------------------------------------------------------------------

under the rules of the Exchange the Company will elect to be a “controlled
company” for purposes of the Exchange and will disclose in its annual meeting
proxy statement that it is a “controlled company” and the basis for that
determination. The Company and the Lead Sponsors acknowledge and agree that, as
of the Effective Date, the Company is a “controlled company.” The Company agrees
to provide written notice of the preparation of a Director Election Proxy
Statement to the Lead Sponsors at least 20 business days, but no more than 40
business days, prior to the earlier of the mailing and the filing date of any
Director Election Proxy Statement.

3.    Committees. From and after the Effective Date hereof until such time as
each Lead Sponsor and its Affiliates cease to Beneficially Own Common Stock
representing at least 5% of the total voting power of the then outstanding
Common Stock, each Lead Sponsor shall have the right to designate one member of
each committee of the Board, provided that any such designee shall be a director
and shall be eligible to serve on the applicable committee under applicable law
or listing standards of the Exchange, including any applicable independence
requirements (subject in each case to any applicable exceptions, including those
for newly public companies and for “controlled companies,” and any applicable
phase-in periods). Any additional members shall be determined by the Board.
Nominees designated to serve on a Board committee shall have the right to remain
on such committee until the next election of directors, regardless of the level
of Lead Sponsor Voting Control following such designation. Unless a Lead Sponsor
notifies the Company otherwise prior to the time the Board takes action to
change the composition of a Board committee, and to the extent the applicable
Lead Sponsor has the requisite Lead Sponsor Voting Control for such Lead Sponsor
to nominate a Board committee member at the time the Board takes action to
change the composition of any such Board committee, any Nominee currently
designated by the applicable Lead Sponsor to serve on a committee shall be
presumed to be re-designated for such committee.

4.    Amendment and Waiver. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by the Company and each Lead Sponsor having at least
5% of the total voting power of the then outstanding Common Stock, or in the
case of a waiver, by the party against whom the waiver is to be effective. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
The Lead Sponsors shall not be obligated to nominate all (or any) of the
Nominees it is entitled to nominate pursuant to this Agreement for any election
of directors but the failure to do so shall not constitute a waiver of its
rights hereunder with respect to future elections; provided, however, that in
the event a Lead Sponsor fails to nominate all (or any) of the Nominees it is
entitled to nominate pursuant to this Agreement prior to the mailing to
shareholders of the Director Election Proxy Statement relating to such election
(or, if earlier, the filing of the definitive Director Election Proxy Statement
with the U.S. Securities and Exchange Commission), the Nominating and Corporate
Governance Committee of the Board shall be entitled to nominate individuals in
lieu of such Nominees for inclusion in the Board’s Slate and the applicable
Director Election Proxy Statement with respect to the election for which such
failure occurred and such Lead Sponsor shall be deemed to have waived its rights
hereunder with respect to such election; provided, further, however, that any
such waiver shall only be effective if the Company has

 

5



--------------------------------------------------------------------------------

provided written notice to such Lead Sponsor of such Director Election Proxy
Statement no less than 20 business days, and no more than 40 business days,
prior to the earlier of the mailing or filing date of such Director Election
Proxy Statement. The rights and remedies herein provided shall be cumulative and
not exclusive of any rights or remedies provided by law.

5.    Benefit of Parties. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective permitted successors
and assigns. Notwithstanding the foregoing, the Company may not assign any of
its rights or obligations hereunder without the prior written consent of each
Lead Sponsor that Beneficially Own shares of Common Stock representing at least
5% of the total voting power of the then outstanding Common Stock. Except as
otherwise expressly provided in Section 6, nothing herein contained shall confer
or is intended to confer on any third party or entity that is not a party to
this Agreement any rights under this Agreement.

6.    Assignment. Upon written notice to the Company, each Lead Sponsor may
assign to any Affiliate (other than a portfolio company) all of its rights
hereunder and, following such assignment, such assignee shall be deemed to be a
“Lead Sponsor” for all purposes hereunder.

7.    Headings. Headings are for ease of reference only and shall not form a
part of this Agreement.

8.    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of Delaware without giving effect to the
principles of conflicts of laws thereof.

9.    Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement may be brought against any of the parties in any federal court located
in the State of Delaware or any Delaware state court, and each of the parties
hereby consents to the exclusive jurisdiction of such court (and of the
appropriate appellate courts) in any such suit, action or proceeding and waives
any objection to venue laid therein. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
of the parties agrees that service of process upon such party at the address
referred to in Section 16, together with written notice of such service to such
party, shall be deemed effective service of process upon such party.

10.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT.

11.    Entire Agreement. This Agreement constitutes the entire agreement among
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, both written and oral among the
parties with respect to the subject matter hereof.

 

6



--------------------------------------------------------------------------------

12.    Counterparts; Effectiveness. This Agreement may be signed in any number
of counterparts, each of which shall be deemed an original. This Agreement shall
become effective when each party shall have received a counterpart hereof signed
by each of the other parties. An executed copy or counterpart hereof delivered
by facsimile shall be deemed an original instrument.

13.    Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

14.    Further Assurances. Each of the parties hereto shall execute and deliver
such further instruments and do such further acts and things as may be required
to carry out the intent and purpose of this Agreement.

15.    Specific Performance. Each of the parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement or to enforce
specifically the performance of the terms and provisions hereof in any federal
or state court located in the State of Delaware, in addition to any other remedy
to which they are entitled at law or in equity.

16.    Notices. All notices, requests and other communications to any party or
to the Company shall be in writing (including telecopy or similar writing) and
shall be given,

If to the Company:

Oak Street Health, Inc..

30 W. Monroe Street

Suite 1200

Chicago, Illinois 60603

Attention: Chief Legal Officer

With a copy to (which shall not constitute notice):

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, IL 60654

  Attention:

Robert M. Hayward, P.C.

      

Robert E. Goedert, P.C.

Facsimile: (312) 862-2200

If to any member of General Atlantic or any of its Nominees:

c/o General Atlantic Service Company, L.P.

55 East 52nd Street, 33rd Floor

New York, NY 10055

Attention: Gordon Cruess

Email: gcruess@generalatlantic.com

 

7



--------------------------------------------------------------------------------

If to any member of Newlight or any of its Nominees:

c/o Newlight Partners LP

320 Park Avenue, 25th Floor

New York, NY 10022

Attention: David Taylor

Email: david.taylor@newlightpartners.com

With a copy to (which shall not constitute notice):

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention: Matthew Abbott

Email: mabbott@paulweiss.com

or to such other address or telecopier number as such party or the Company may
hereafter specify for the purpose by notice to the other parties and the
Company. Each such notice, request or other communication shall be effective
when delivered at the address specified in this Section 16 during regular
business hours.

17.    Enforcement. Each of the parties hereto covenants and agrees that the
disinterested members of the Board have the right to enforce, waive or take any
other action with respect to this Agreement on behalf of the Company.

*    *    *    *    *

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

OAK STREET HEALTH, INC. By:  

/s/ Mike Pykosz

Name:   Mike Pykosz Title:   Chief Executive Officer GENERAL ATLANTIC (OSH)
INTERHOLDCO, L.P. By:   General Atlantic (SPV) GP, LLC,   its General Partner
By:   General Atlantic LLC,   its Sole Member By:  

/s/ J. Frank Brown

Name:   J. Frank Brown Title:   Managing Director NEWLIGHT HARBOUR POINT SPV LLC
By:  

/s/ Srdjan Vukovic

Name:   Srdjan Vukovic Title:   Managing Director